Citation Nr: 0724071	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-36 105	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran has verified active military service from July 
1955 to November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 


§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, four months prior to the RO's original adjudication of 
these issues.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the November 2004 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case 


(SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  In an April 2006 written statement, the veteran 
noted that he had no further information to submit.  

While the initial VCAA notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), he was so notified in correspondence dated 
in March 2006.  Because these claims will be denied, these 
questions are not before the Board.  Because of this, and 
because the veteran has already received this notification, a 
remand of these service connection questions is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA treatment records, and 
secured a VA audiological examination in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The veteran's entrance physical examination report of July 
1955 shows a whispered voice examination which revealed 
normal hearing acuity of 15/15.

The results of the audiological evaluation reported at the 
time of the veteran's release from active duty in September 
1958 reported that pure tone thresholds, in decibels 
(converted to current ISO standards), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
20
LEFT
20
15
5
-
15

The results of a service department audiological evaluation 
conducted at what was characterized as a discharge and 
reenlistment examination in August 1962 revealed that pure 
tone thresholds, in decibels (also converted to ISO), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
15
LEFT
20
15
15
20
15

(None of the veteran's service audiological examinations 
reported speech recognition findings.)

The veteran was afforded a VA audiological examination in 
December 2003, and additional examinations in February and 
April 2005, the latter of which was specifically associated 
with the instant claims.  The April 2005 evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
95
85
LEFT
30
30
55
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 100 percent in the left ear.

The audiologist noted the veteran's history of exposure to 
noise as a jet engine mechanic in service, and post-military 
exposure to manufacturing noise while employed by an 
automobile manufacturer, and to noise exposure as an airline 
employee.  There was no report of recreational noise 
exposure.  The audiologist diagnosed mild to severe mixed 
hearing loss with mildly reduced word recognition [in the 
right ear], and mild to moderate, primarily sensorineural, 
hearing loss with good word recognition in the left ear.  The 
audiologist noted that the veteran's hearing loss was worse 
than predicted from aging, and also noted that the evidence 
showed a history of noise exposure in service.  However, 
based on all of the evidence, including specifically the 
veteran's in-service and post-service noise exposure history, 
the fact that hearing was within normal limits on separation 
from military service and that there was no supportive 
evidence of tinnitus, and the results of the audiological 
examination reported above, the audiologist opined that it 
was not as likely as not that the veteran's hearing loss or 
tinnitus resulted from acoustic trauma during military 
service.  Instead, she opined that it was as likely as not 
that the veteran's hearing loss and tinnitus resulted form 
post-military noise exposure or unknown etiology.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, because there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise, the claims must be denied.  
The VA audiologist who examined the veteran specifically 
opined that it was not at least as likely as not that the 
veteran's current hearing loss and tinnitus were caused by 
noise exposure while in service.  This opinion was based on 
the veteran's SMRs showing normal hearing on separation from 
military service, and his post-service noise exposure.  In 
this regard, the Board notes that the first evidence of 
record of hearing loss was in November 2003, at least 40 
years after leaving service with normal hearing.  

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  While the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.  
The Board also notes that the veteran's spouse told a VA LPN 
in November 2003 that the veteran's hearing had gotten worse 
over the years.  While the veteran's wife is competent as a 
lay observer to observe and report the veteran's decreased 
responses to auditory cues, the Board notes that the veteran 
and his wife have only been married since 1998, indicating 
that her observations occurred decades after the veteran's 
separation from military service.  Her observations thus are 
not probative relative to the question of whether hearing 
loss began during service.

The veteran contends that there was no audiological 
examination on separation, or in 1962.  However, this 
contention is not supported by the medical evidence of 
record, described above, that reported the results of 
audiological evaluations showing normal hearing in and at the 
end of service.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's hearing loss and tinnitus are not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


